Citation Nr: 1009295	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  94-14 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a disability due to 
an undiagnosed illness manifested by dizziness.

3.  Entitlement to service connection for a bilateral knee 
disability, claimed as knee pain due to an undiagnosed 
illness.

4.  Entitlement to service connection for a disability due to 
an undiagnosed illness manifested by bilateral elbow pain.

5.  Entitlement to service connection for a disability due to 
an undiagnosed illness manifested by bilateral shoulder pain.

6.  Entitlement to service connection for a disability due to 
an undiagnosed illness manifested by leg cramps.

7.  Entitlement to service connection for a disability due to 
an undiagnosed illness manifested by lethargy.

8.  Entitlement to service connection for a disability due to 
an undiagnosed illness manifested by memory loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from February 1958 to February 
1961, from December 1985 to December 1986, and from November 
1990 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1993 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).

This case was previously remanded in July 1996, January 1999, 
and October 2008 for evidentiary development, and in August 
2004, for procedural considerations.

In June 2008, a hearing was held before the undersigned 
Acting Veterans Law Judge making this decision.  See 38 
U.S.C.A. § 7107(c) (West 2002).

The issues of entitlement to service connection for right 
knee, elbow, and shoulder pain, claimed as due to undiagnosed 
illness are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension had its onset during active service.

2.  There is objective evidence of chronic disability 
manifested by dizziness due to undiagnosed illness.  

3.  Left knee arthritis had its onset during active service.  

4.  There is objective evidence of chronic disability 
manifested by lethargy due to undiagnosed illness.

5.  Disabilities manifested by leg cramps and memory loss 
have not been shown to be due to undiagnosed illness and are 
otherwise not causally linked to service.  


CONCLUSIONS OF LAW

1.  Hypertension was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).

2.  Undiagnosed illness manifested by dizziness was incurred 
in active service.  38 U.S.C.A. §§ 1117, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.317 (2009).  

3.  Left knee arthritis was incurred during active service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).  

4.  Undiagnosed illness manifested by lethargy was incurred 
in active service.  38 U.S.C.A. §§ 1117, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.317 (2009).  

5.  Disabilities manifested by leg cramps and memory loss are 
not secondary to undiagnosed illness, and were not otherwise 
incurred during active service.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Since the Board is granting entitlement to service 
connection for hypertension, left knee arthritis, and 
disabilities manifested by dizziness and lethargy, any 
failure to notify or assist the Veteran as to these claims 
cannot be considered prejudicial to the Veteran.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Subsequent to the adjudication of the claims in May 1993, a 
September 2004 letter advised the Veteran of the evidence 
necessary to substantiate a claim for service connection, and 
advised of his respective duties.  The content of this notice 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The denial of the claims was 
thereafter continued in an April 2008 supplemental statement 
of the case, and following additional VCAA notice in October 
2008, which included the bases for assigning ratings and 
effective dates, the claims were again denied in the 
September 2009 supplemental statement of the case.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
the claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

Regarding the duty to assist, service treatment records are 
associated with the claims folder, as are post-service VA 
medical examination reports and VA and private treatment 
records.  There is no indication that there are any 
outstanding pertinent documents or records that have not been 
obtained, or that are not adequately addressed in documents 
or records contained within the claims folder.  

The Veteran has also not indicated any intention to provide 
additional evidence in support of his claims, and has not 
requested that VA assist him in obtaining any other evidence.  
While the Board has considered remanding this matter for the 
purpose of obtaining additional medical opinions, such action 
is not found to be warranted in this case.  As discussed 
below, the Veteran's service treatment records are either 
negative for any complaints or findings of disability 
associated with leg cramps or memory loss, and/or post-
service treatment records attribute these symptoms to known 
diagnoses and otherwise do not link any of these symptoms to 
active service.  Thus, further examination is not required 
pursuant to 38 C.F.R. § 3.159(c)(4) (2009).

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2009); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


II.  Service Connection for Hypertension

Background

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  To establish service connection, there must 
be (1) medical evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

A Veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by active service.  38 U.S.C.A. § 1111 
(West 2002).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b) (2009).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b) (2009).  Aggravation of a pre-existing 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2009).  
See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding 
that the presumption of aggravation created by section 3.306 
applies only if there is an increase in severity during 
service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2009)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  See Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003).

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual 
effects of medical and surgical treatment in service, 
provided to ameliorate a pre-existing condition, will not be 
considered service connected unless the disorder is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Mere history provided by the Veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court has held that the 
presumption of soundness upon entry into service may not be 
rebutted without "contemporaneous clinical evidence or 
recorded history" in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Subsequently, a higher court explained 
the Miller decision by noting that "[n]othing in the court's 
opinion suggests that without such evidence the presumption 
can never be rebutted," emphasizing that any such 
determination must consider "how strong the other rebutting 
evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 
(Fed. Cir. 2000)

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Temporary or intermittent flare-ups during service of a pre- 
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a Veteran need only demonstrate that 
there is 'an approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, supra.

The Veteran argues that he currently suffers from 
hypertension that began during service.  Alternatively, he 
asserts that his hypertension was aggravated during service.  
Service treatment records for the Veteran's first period of 
active service are silent with respect to any complaints or 
treatment for hypertension.  In addition, while a history of 
high blood pressure was noted at the time of the Veteran's 
entry into his second and last periods of active service, on 
neither occasion was there a finding or diagnosis of 
hypertension.  However, evaluation during the Veteran's last 
period of active service in March 20, 1991 reflects that the 
Veteran was complaining of dizzy spells, and had a history of 
high blood pressure.  Blood pressure at this time was 160/98, 
and the Veteran was advised to increase fluid intake and 
restart blood pressure medication (patient took himself off).  
He was prescribed Lopressor at 50 milligrams and 
Hydrochlorothiazide at 25 milligrams.  The following day, the 
Veteran's blood pressure was 134/90 and he was advised to 
continue to take his medication.  At the time of National 
Guard examination five days later, the diagnoses included 
hypertension since 1985 for which he was prescribed Lopressor 
and Hydrochlorothiazide.  On the other hand, National Guard 
examination in March 1995 revealed a diagnosis of 
hypertension for the previous five years, which would place 
the year of onset at about 1990.  

A May 1999 VA general medical examiner provided a diagnosis 
of essential hypertension, controlled, and longstanding.  The 
examiner further stated that the Veteran's hypertension was 
"documented prior and occurred during service."  However, 
the Board found that it was not clear from this opinion which 
period of service the examiner was referring to or whether 
the examiner believed that the Veteran's hypertension was 
aggravated beyond its natural progression as a result of 
service.  Consequently, the Board remanded this claim for an 
additional medical opinion in October 2008.  

VA treatment records for the period of April to October 2008 
reflect additional diagnoses of hypertension.  

At the Veteran's hearing before the Board in June 2008, the 
Veteran testified that he believed that he was diagnosed with 
hypertension during active service.  

VA hypertension examination in February 2009 revealed 
diagnoses that included hypertension.  The examiner indicated 
that essential hypertension had been present on the Veteran's 
enlistment physical in February 1985.  Review of the records 
and blood pressures over time did not reveal any unexpected 
or marked progression of his blood pressure which for the 
most part was well-controlled when the Veteran was compliant 
with his medications both between 1985 and 1986, and from 
December 1990 to 1991.  The examiner also noted the 
progressive increase in the Veteran's weight over time which 
she found to be a contributing cause of the development and 
maintenance of hypertension.  It was her opinion that the 
records did not reveal the onset of the Veteran's 
hypertension during any period of active service.  It was 
also her opinion that his hypertension was not aggravated by 
active military service between 1985 to 1986 or November 1990 
to May 1991, and that there was no progression beyond the 
natural progression of hypertension during his periods of 
active military service.  


Analysis

Initially, the Board finds that a finding or diagnosis of 
hypertension was not noted at the time the Veteran was 
examined, accepted and enrolled for any of his periods of 
active service. At the time of examination prior to his 
second and last periods of active service, a Veteran's report 
of a history of high blood pressure (for which he was on some 
form of medication) was clearly indicated, however, it has 
been held that the mere history provided by the Veteran of 
the pre-service existence of conditions recorded at the time 
of the entrance examination does not, in itself, constitute a 
notation of a preexisting condition.  38 C.F.R. § 
3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  In fact, the 
service medical examinations in February 1985 and November 
1990 do not contain any notation or diagnosis of 
hypertension.  Consequently, the Veteran is presumed to have 
been in sound condition at both entry to his second and last 
periods of active service, and the presumption of soundness 
applies in this case to all his periods of active service 
under 38 U.S.C.A. § 1111.  Therefore, since there is no 
evidence of complaints or treatment of hypertension during 
the Veteran's first two periods of active service, the 
initial question is whether the evidence clearly and 
unmistakably demonstrates that the Veteran's hypertension 
preexisted his last period of active service.

In this regard, while the February 2009 VA examiner did not 
specifically state that the Veteran's hypertension preexisted 
any period of active service, the Board finds the examiner's 
statement that essential hypertension was present in February 
1985 clearly implies her belief that hypertension preexisted 
the Veteran's last two periods of active service.  However, 
this is far from an undebatable opinion.  Indeed, it would 
essentially be based on a single blood pressure reading from 
that examination.  Moreover, the first actual diagnosis of 
hypertension in medical treatment records is contained in the 
service treatment records from the Veteran's last period of 
service in March 1991, and while this diagnosis places the 
onset of the Veteran's hypertension as 1985, a subsequent 
diagnosis by the National Guard in 1995 places the onset in 
1990.  

In summary, since there is probative evidence for and against 
the claim that the Veteran's hypertension pre-existed his 
last period of service, VA must resolve this reasonable doubt 
in his favor and conclude that he did not have hypertension 
prior to that period of active service.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Therefore, 
the presumption of soundness attaches, and the Veteran's 
claim will be analyzed under a direct incurrence theory.  38 
U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306 
(2009); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

In this regard, as was noted previously, service treatment 
records reflect an initial diagnosis of hypertension 
following evaluation for elevated blood pressure in March 
1991.  In addition, the record reflects continuing diagnoses 
and medication for hypertension since the Veteran's discharge 
from service, and while the Board recognizes that there is no 
medical opinion linking this disability to service, the Board 
finds that the Veteran is competent to report having 
experienced intermittent dizziness and other problems 
associated with hypertension since service, in addition to 
taking treatment for this condition, and there is no reason 
to doubt his credibility in this respect.  Falzone v. Brown, 
8 Vet. App. 398, 403 (1995).  Thus, given this documented 
treatment history and the Veteran's credible statements of 
continuing complaints and treatment, there is reasonable 
evidence that there has been continuity of symptomatology.  
See Maxon v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Therefore, the Board will give the Veteran the benefit of the 
doubt as to this claim, and find that service connection is 
warranted for hypertension.


III.  Entitlement to Service Connection for Disabilities 
Manifested by Dizziness, Left Knee Pain, Leg Cramps, 
Lethargy, and Memory Loss

Background

A DD Form 214 reflects that during the Veteran's last period 
of active service, the Veteran participated in Operation 
Desert Storm/Shield.  It also identifies his occupational 
specialty as practical nurse.  

Service treatment records from the Veteran's first and second 
periods of active service do not reflect any relevant 
complaints or treatment.  

Service treatment records in March 1991 reflect that the 
Veteran complained of a dizzy spell and that he had a history 
of high blood pressure.  The Veteran was given medication for 
his blood pressure and three days later, it was noted that 
the Veteran had no dizziness over that time period.  

At a service physical examination in March 1991, the examiner 
noted that the Veteran complained that his left knee was 
occasionally painful.  

At the time of the Veteran's Southwest Asia 
Demobilization/Redeployment Examination in April 1991, the 
Veteran reported a history of fever, fatigue, weight loss, or 
yellow jaundice.  He also reported a history of swollen or 
painful joints, dizziness, and "trick" or locked knee.  

Private treatment records from September 1992 reflect that 
the Veteran complained of increasing pain in his left knee.  
It was noted that the Veteran was a truck driver, and that 
the pain had started out as an intermittent irritating pain, 
but had become a daily pain in the left knee over the course 
of the previous two or three months.  The Veteran denied any 
specific injury to the knee.  X-rays were interpreted to 
reveal developing degenerative arthritis particularly in the 
patella, femur, and medial compartments.  The examiner 
commented that he believed this represented degenerative 
arthritis of the knee.  

VA joints examination in December 1992 revealed that the 
Veteran's complaints included knee, shoulder, and elbow pain.  
When he returned from the Persian Gulf, he had the onset of 
all of these symptoms.  The most significant complaint at 
this time was with respect to the left knee, which had 
considerably worsened over the previous several months.  The 
other areas were intermittently symptomatic but not at 
present.  He reported intermittent episodes of swelling of 
the left knee.  Examination of the left knee at this time 
revealed 0 to 130 degrees of range of motion.  There was 
painful motion in both knees.  Examination of the shoulders 
revealed a full and painless range of motion without 
tenderness to palpation.  X-rays of the left knee were 
negative, however, the overall impression was degenerative 
arthritis of the left knee, otherwise asymptomatic without 
significant abnormal musculoskeletal findings.  

December 1992 VA peripheral nerves examination revealed hat 
the Veteran's complaints included some memory trouble.  
Occasionally, the Veteran explained that he was unable to 
locate a building he had been to previously, and that he had 
occasional difficulty finding names.  The examiner found that 
the Veteran's memory problem seemed to be subjective and very 
mild.  The Veteran indicated at this time that he did not 
think this was a problem and the examiner did not think 
neuropsychological testing was indicated.  

March 1995 National Guard examination revealed diagnoses that 
included a bilateral knee problem that the Veteran complained 
began during Operation Desert Storm.  

VA general medical examination in March 1999 revealed that 
the Veteran's complaints included hypertension and some 
dizziness.  The dizziness was noted to be on occasion with 
orthostatic changes when rising quickly.  Other complaints 
included knee, elbow and shoulder pain.  He denied any leg 
cramps at this time.  With respect to lethargy, it was noted 
that the Veteran had well-documented sleep apnea, the 
treatment of which had reduced his lethargy.  The impression 
included dizziness, with no problem at this time, which may 
be vertiginous episodes that are orthostatic related with 
rapid or prolonged standing, bilateral degenerative knee 
pain, arthralgias of the elbow and shoulders, leg cramps, 
currently not a problem, and lethargy.  

A VA treatment record from July 2000 indicates that the 
Veteran had an episode of severe dizziness.  A record from 
August 2000 reflects an assessment that included joint pains, 
secondary to degenerative joint disease.  

In a June 2001 addendum report, the March 1999 VA general 
medical examiner further explained that the dizziness and leg 
cramps were not currently symptomatic.  The shoulder pain was 
consistent with bursitis of the shoulders.  His lethargy was 
noted to be largely improved with treatment of sleep apnea.  
The examiner stated that the Veteran's memory loss may be 
related to the Veteran's depression and stressors.  

VA treatment records from January 2002 reflect that the 
Veteran continued to describe some problems with dizziness 
and lightheadedness, especially with rapid standing.  In 
March 2002, it was noted that following an aortic valve 
replacement in January, he had had a few episodes of 
dizziness, that were described as very short bursts.  

Private treatment records from May 2002 reflect complaints 
that included left shoulder pain.  The diagnosis was 
bursitis.  

A private medical report from November 2003 notes the 
Veteran's continuing complaint of episodes of vertigo.  The 
impression was vertigo.  

Private treatment records from March 2004 reflect the 
Veteran's additional evaluation for his complaints of 
dizziness.  Assessments now included vertebrobasilar 
insufficiency and orthostatic hypotension.  

VA PTSD examination in February 2006 did not reveal any 
congnitive defect.  

Private treatment records from November 2007 reflect a 
diagnosis that included fatigue.  In April 2008, the Veteran 
complained of knee pain and there was a diagnosis of 
osteoarthritis.  

At the Veteran's hearing before the Board in June 2008, the 
Veteran testified that on his return from the Persian Gulf in 
May 1991, he recalled developing pain in the elbow and 
shoulder, but that the most crippling pain was in the knees 
(T. at p. 6).  He has also developed problems with dizziness, 
leg cramps, and lethargy, noting that the leg cramping had 
been related to arthritis (T. at pp. 9-12). 

Private treatment records from September 2008 reflect 
complaints that included joint pain and that the Veteran was 
lethargic.  


Analysis

As was noted previously, service connection may be granted if 
the evidence demonstrates that a current disability resulted 
from an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  In order to prevail on the issue 
of service connection on the merits, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of § 
3.317 may be service connected, provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011 and by history, physical 
examination, and laboratory tests, cannot be attributed to 
any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) 
(2009); 66 Fed. Reg. 56,614-56,615 (Nov. 9, 2001).

The Board further notes that, on December 27, 2001, the 
President signed into law H.R. 1291, the Veterans Education 
and Benefits Expansion Act of 2001, Public Law No. 107-103, 
115 Stat. 976, which contains, among other things, new 
provisions relating to Persian Gulf War veterans.  Section 
202 of the new statute expands compensation availability for 
Persian Gulf vets to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, in addition to any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  These changes in law were effective 
on March 1, 2002.

Service connection for some disorders, including arthritis, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2009).

The Board has carefully reviewed the record and initially 
notes that the evidence reflects multiple diagnoses relating 
to the Veteran's symptoms of dizziness and lethargy, both of 
unclear and more definitive etiology.  Thus, the Board finds 
that the requirement of a current disability has been met 
with respect to these claims.

In addition, although the Board has considered the fact that 
such evidence could constitute known diagnoses that would 
preclude entitlement to service connection for chronic 
disability manifested by dizziness and lethargy as 
undiagnosed illnesses under 38 C.F.R. § 3.317 (2009), the 
Board finds that a careful review of the record does not 
reflect consistent diagnoses or that findings were 
consistently attributed to known diagnoses.  

The Board also notes there is no medical opinion that 
specifically states that the Veteran does not have chronic 
dizziness and lethargy that are related to his service in the 
Persian Gulf.  

In summary, based on all of the above, the Board finds that 
the evidence supports the grant of service connection for 
disabilities manifested by dizziness and lethargy as 
medically unexplained chronic multisymptom illnesses defined 
by a cluster of signs or symptoms.  38 C.F.R. 
§ 3.317(a)(2)(i)(B) (2009).  

With respect to the Veteran's claim for service connection 
for left knee arthritis, the record reflects that the 
Veteran's left knee pain has consistently been diagnosed as 
arthritis since a private physician initially diagnosed the 
disorder in September 1992.  Thus, as the Veteran's left knee 
disorder has been associated with a known diagnosis of 
arthritis, the Veteran is precluded from claiming such 
disability as secondary to undiagnosed illness.  38 C.F.R. 
§ 3.317(a)(1)(ii) (2009).  However, the treatment record 
reflecting the diagnosis of left knee arthritis also 
contemporaneously notes that the Veteran had complained of 
daily left knee pain commencing two or three months 
previously and that it had been previously intermittent, 
placing the onset of symptoms arguably within the one year 
presumptive period for arthritis (service discharge was May 
1991).  Thus, giving the Veteran the benefit of the doubt, 
the Board finds that service connection for left knee 
arthritis is presumptively warranted pursuant to 38 C.F.R. 
§§ 3.307, 3.309 (2009).  The Board further finds the 
Veteran's statements concerning continuing symptomatology 
following discharge from service to be credible.  

However, with respect to the remaining claims for service 
connection for disabilities manifested by leg cramps and 
memory loss, the record reflects no current evidence of a 
disability manifested by memory loss or leg cramps, and the 
existence of a current disability is a requirement in all 
claims for service connection.  Although the Board recognizes 
that the Veteran was a practical nurse in the service, he has 
not been shown to have had special training or education that 
would permit him to diagnose a disorder manifested by memory 
loss or leg cramps.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, to the extent these disabilities have been 
associated with known diagnoses, they are not eligible for 
service connection pursuant to 38 C.F.R. § 3.317 (2009).  
More specifically, at least one examiner speculated that the 
Veteran's memory loss was related to nonservice-connected 
psychiatric disability, and the Veteran testified that 
examiners had related his cramping of the leg to his 
arthritis.  

While the Board has also considered entitlement to service 
connection for the remaining disabilities other than pursuant 
to 38 C.F.R. § 3.317, the record does not reflect a diagnosis 
of a disability manifested by memory loss unassociated with 
psychiatric disability or leg cramping unassociated with 
arthritis, and therefore, the Board finds there is no 
disability manifested by memory loss or leg cramps before the 
Board for which service connection may be granted.  In 
addition, the Board notes that recurrent medical findings 
have not been demonstrated as to these claims, and the record 
does not otherwise contain medical evidence linking current 
chronic disability manifested by memory loss or leg cramps to 
the Veteran's active service.  

With respect to 38 C.F.R. § 3.317, the Board also finds that 
the record does not demonstrate the type of chronicity with 
respect to treatment or complaints of memory loss and leg 
cramps since service, or a compensable level of disability, 
to establish compliance with the required showing of 
objective indications of chronic disability during the 
relevant time period of service, or to a degree of disability 
of 10 percent or more within the specified presumptive 
period.  

In this regard, the Veteran's reports of short term memory 
loss and leg cramping have not been objectively supported by 
examination, and whether these statements are sufficient to 
confirm "objectively" a "sign" of disability manifested by 
memory loss or leg cramps is, in the Board's view, highly 
unlikely.  Even assuming that the regulation contemplates the 
establishment of service connection on such lay evidence and 
without the competent medical evidence to confirm objectively 
disability manifested by memory loss and leg cramps, the lay 
evidence alone does not demonstrate manifestation to a 
compensable degree.

There is also no evidence that persuasively shows that the 
Veteran has disability manifested by memory loss or leg 
cramps which causes material impairment in the industrial 
setting.  Since disability manifested by memory loss or leg 
cramps was not present in service, and is not shown to a 
compensable degree post service, there is simply no current 
disability to connect to the Veteran's active service.  

Accordingly, while the Board finds that the evidence supports 
the grant of service connection for disabilities manifested 
by dizziness and lethargy and left knee arthritis, it finds 
that a preponderance of the evidence is against the claims 
for service connection for leg cramps and memory loss.  


ORDER

Service connection for hypertension is granted.  

Service connection for disability manifested by dizziness is 
granted.

Service connection for disability manifested by lethargy is 
granted.

Service connection for left knee arthritis is granted. 

Service connection for disability manifested by leg cramps is 
denied.

Service connection for disability manifested by memory loss 
is denied.


REMAND

With respect to the remaining claims for service connection 
for disabilities manifested by right knee, elbow, and 
shoulder pain, the Board finds that the record reflects 
consistent diagnoses of arthritis/bursitis.  Therefore, to 
the extent these disabilities have been associated with known 
diagnoses, they are not eligible for service connection 
pursuant to 38 C.F.R. § 3.317 (2009).  However, in 
considering entitlement to service connection without the 
benefit of the presumptive provisions of 38 C.F.R. § 3.317, 
the Board notes that there evidence of current disability, 
the Veteran complained of swollen or painful joints during 
service in April 1991, and the Veteran's statements of 
continuing right knee, elbow, and shoulder pain since service 
are found to be credible.  Consequently, the Board finds that 
the Veteran should be afforded an appropriate examination to 
determine whether his arthritis/bursitis of the right knee, 
elbows, and shoulders is related to active service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination of the right knee, elbows, 
and shoulders to ascertain the nature 
and etiology of the Veteran's 
arthritis/bursitis.  The claims folder, 
and a copy of this remand, must be 
reviewed by the examiner in conjunction 
with the examination, and the examiner 
must acknowledge this receipt and 
review in any report generated as a 
result of this remand.

Any and all indicated evaluations, 
studies and tests deemed necessary by 
the examiner should be accomplished.  
The examiner must review all pertinent 
records associated with the claims 
file, and following this review and the 
examination offer an opinion as to the 
following:

Whether it is at least as likely as not 
(50 percent probability or greater) 
that the Veteran's arthritis/bursitis 
of the right knee, elbows, and 
shoulders is related to active service.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.

2.  When the development requested has 
been completed, the claims should again 
be reviewed by the RO on the basis of 
the additional evidence.  If the 
benefits sought are not granted, the 
Veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


